Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/017,601 (corresponding to U.S. Patent Application Publication No. 2021/0261863). Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises a combination of compounds inclusive of the compounds of the present formulae 1 through 6. The dibenzothiophene and dibenzofuran compounds of the present formula 7 are well known in the liquid crystal art, and as such, it would have been obvious to one of 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a) as being anticipated by Archetti et al. (U.S. Patent No. 10,538,704). 
Example H1 (column 187, line 50+) of Archetti et al. expressly illustrates 
    PNG
    media_image1.png
    258
    429
    media_image1.png
    Greyscale
a liquid crystal composition having a refractive index anisotropy, dielectric anisotropy, and elastic modulus as claimed, characterized by comprising the claimed combination of at least one compound inclusive of the compound of the present formula 1 as represented therein by CC, at least one compound inclusive of the compound of the present formula 2 as represented therein by CCP, at least one compound inclusive of the compound of the present formula 3 as represented therein by CPP, at least one compound inclusive of the compound of the present formula 4 as represented therein by PY, at least one compound inclusive of the compound of the present formula 5 as represented therein by CPY, at least one compound inclusive of the compound of the present formula 6 as represented therein by CLY,  and at least one compound inclusive of the compound of the present formula 7 as represented therein by B, wherein the aforementioned compounds are incorporated in a parts by weight amount with respect to 100 parts by weight of the entire composition as is presently claimed.
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a) as being anticipated by Klasen-Memmer et al. (U.S. Patent Application Publication No. 2019/0241809). 

    PNG
    media_image2.png
    252
    434
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    91
    430
    media_image3.png
    Greyscale
liquid crystal composition having a refractive index anisotropy, dielectric anisotropy, and elastic modulus as claimed, characterized by comprising the claimed combination of at least one compound inclusive of the compound of the present formula 1 as represented therein by CC, at least one compound inclusive of the compound of the present formula 2 as represented therein by CCP, at least one compound inclusive of the compound of the present formula 3 as represented therein by CPP, at least one compound inclusive of the compound of the present formula 4 as represented therein by PY, at least one compound inclusive of the compound of the present formula 5 as represented therein by CPY, at least one compound inclusive of the compound of the present formula 6 as represented therein by CLY,  and at least one compound inclusive of the compound of the present formula 7 as represented therein by, wherein the aforementioned compounds are incorporated in a parts by weight amount with respect to 100 parts by weight of the entire composition as is presently claimed.
Claims 1-3 are rejected under 35 U.S.C. 102(a) as being anticipated by Kirsch et al. (U.S. Patent Application Publication No. 2019/0300791). 
Example H5 of Kirsch et al. (page 80; [0283]) expressly illustrates a liquid crystal
    PNG
    media_image4.png
    198
    285
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    101
    270
    media_image5.png
    Greyscale
composition having a refractive index anisotropy, dielectric anisotropy, and elastic modulus as claimed, characterized by comprising the claimed combination of at least one compound inclusive of the compound of the present formula 1 as represented therein by CC, at least one compound inclusive of the compound of the present formula 2 as represented therein by CCP, at least one compound inclusive of the compound of the present formula 3 as represented therein by CPP, at least one compound inclusive of the compound of the present formula 4 as represented therein by PY, at least one compound inclusive of the compound of the present formula 5 as represented therein by CPY, at least one compound inclusive of the compound of the present formula 6 as represented therein by CLY,  and at least one compound inclusive of the compound of the present formula 7 as represented therein by, wherein the aforementioned compounds are incorporated in a parts by weight amount with respect to 100 parts by weight of the entire composition as is presently claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Archetti et al. (U.S. Patent No. 10,538,704). 
Please refer to preceding paragraph 6 for the disclosure of Archetti et al., which also teaches that the inventive liquid crystal composition may also contain a polymerizable compound inclusive of that of the present formula 8, as represented therein by
    PNG
    media_image6.png
    101
    402
    media_image6.png
    Greyscale
(column 54, line 58). Although Archetti et al. does not expressly illustrate the incorporation of a polymerizable compound in the liquid crystal composition further containing compounds of the present formulae 1 through 7, since the polymerizable compound inclusive of that of the present formula 8 are well known in the liquid crystal art, as taught therein Archetti et al., it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize them together in the inventive liquid crystal composition of Archetti et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Klasen-Memmer et al. (U.S. Patent Application Publication No. 2019/0241809). 
Please refer to preceding paragraph 7 for the disclosure of Klasen-Memmer et al., which also teaches that the inventive liquid crystal composition may also contain a polymerizable compound inclusive of that of the present formula 8, as represented therein by
    PNG
    media_image6.png
    101
    402
    media_image6.png
    Greyscale
(page 48; 0194]). Although Klasen-Memmer et al. does not expressly illustrate the incorporation of a polymerizable compound in the liquid crystal composition further containing compounds of the present formulae 1 through 7, since the polymerizable compound inclusive of that of the present formula 8 are well known in the liquid crystal art, as taught therein Klasen-Memmer et al., it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize them together in the inventive liquid crystal composition of Klasen-Memmer et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch et al. (U.S. Patent Application Publication No. 2019/0300791). 
Please refer to preceding paragraph 8 for the disclosure of Kirsch et al., which also teaches that the inventive liquid crystal composition may also contain a polymerizable compound of the present formula 8, as represented therein by
    PNG
    media_image7.png
    157
    569
    media_image7.png
    Greyscale
(page 49, Table G). Although Kirsch et al. does not expressly illustrate the incorporation of a polymerizable compound in the liquid crystal composition further containing compounds of the present formulae 1 through 7, since the polymerizable compound inclusive of that of the present formula 8 are well known in the liquid crystal art, as taught therein Kirsch et al., it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize them together in the inventive liquid crystal composition of Kirsch et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof. 

Claims 6-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kirsch et al. (U.S. Patent Application Publication No. 2019/0300791).
Please refer to preceding paragraph 8 for the disclosure of Kirsch et al. Although Kirsch et al. does not specify the claimed refractive index anisotropy, dielectric anisotropy, or elastic modulus of Example H5, since a composition of matter is claimed, and Kirsch et al. discloses the liquid crystal composition comprising the combination of compounds as claimed, it is asserted that the liquid crystal composition of Kirsch et al. inherently possesses the recited properties, and that the claimed liquid crystal composition lacks novelty, absent object evidence to the contrary.  Assuming arguendo .

Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over either Archetti et al. (U.S. Patent No. 10,538,704) or Klasen-Memmer et al. (U.S. Patent Application Publication No. 2019/0241809) in view of Tago et al. (U.S. Patent No. 9,280,016). 
Each of Archetti et al. and Klasen-Memmer et al. expressly illustrate a
liquid crystal composition having a refractive index anisotropy, dielectric anisotropy, and elastic modulus as claimed, characterized by comprising the claimed combination of at least one compound inclusive of the compound of the present formula 1 as represented therein by CC, at least one compound inclusive of the compound of the present formula 2 as represented therein by CCP, at least one compound inclusive of the compound of the present formula 3 as represented therein by CPP, at least one compound inclusive 
Tago et al. is relied upon for its teaching of a display device comprising a first substrate including a pixel electrode, a second substrate including a common electrode, and a display panel containing a liquid crystal layer comprising a liquid crystal composition disposed there between said first and second substrates. It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize the liquid crystal composition taught in either Archetti et al. or Klasen-Memmer et al., in the display device of Tago et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use of the liquid crystal compositions of either Archetti et al. and Klasen-Memmer et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722